Order, entered on October 29, 1963, granting injunction, unanimously modified on the law and the facts by adding the words “or serving” after the word “soliciting” in the first ordering paragraph and, as so modified, affirmed, with costs to appellant. Special Term correctly found that defendants were competing with plaintiff and that, inter alia, were soliciting plaintiff’s customers from a list unlawfully obtained by defendants from plaintiff. The order granted restrains such solicitation but does not restrain defendants from serving such customers already so solicited. Plaintiff is entitled to this relief in order to make the injunction effective. Settle order on notice. Concur—• Botein, P. J., Yalente, Stevens, Eager and Steuer, JJ.